DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20060135084).



    PNG
    media_image1.png
    293
    471
    media_image1.png
    Greyscale

Lee (US 20060135084) discloses a broadcast receiving device for a motor vehicle, comprising: at least one antenna (Ant 1) having a given antenna impedance (inherent impedance of the antenna);
 an antenna amplifier (363, 34b and 35) having an amplifier core (363 and 35) and a given amplifier impedance (at least one of the impedance of PATH1, i.e., ZPATH1, and/or input impedance of 34, i.e., ZRXIN2); and a matching circuit (32) which is configured to adapt the antenna impedance to the amplifier impedance (32 matches the antenna impedance to ZPATH1/ZRXIN2, see paragraph 0023 impedance of the 32 is matched to the impedance at 37/ZPATH1. Note ZPATH1 and ZPATH2 have the same impedance.  Furthermore, 35 is used to make ZRXIN2 equal to ZTXOUT such that the PATHS 1 and 2 have the same input impedance.  Thus, 35 insures that ZRXIN2, ZTXOUT, ZPATH1, ZPATH2 and ZANTI have matched impedances, see paragraph 0025.  Thus antenna impedance is matched to the amplifier impedance) wherein the matching circuit is arranged externally to the amplifier core of the antenna amplifier (32 is externally connected to the amplifier core via at least 37).  
With respect to claim 15, fig. 3B of Lee discloses the broadcast receiving device according to claim 14, wherein the amplifier core (363 and 35) is arranged in a housing (36).  
With respect to claim 16, fig. 3b Lee discloses the broadcast receiving device according to claim 14, wherein the matching circuit (32) is an integral constituent of a signal transmission structure (31a), which signal transmission structure connects the antenna (Ant 1) to the antenna amplifier (363, 34b and 35) or to the amplifier core (363 and 35).  
With respect to claim 17, fig. 3b Lee discloses the broadcast receiving device according to claim 14, wherein the matching circuit (32) is arranged on or in a carrier (30 see [0013]), on or in which the antenna is provided.  


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouline (US 20160285425).


    PNG
    media_image2.png
    358
    654
    media_image2.png
    Greyscale

With respect to claim 14, Pouline (US 20160285425) discloses a broadcast receiving device for a motor vehicle, comprising: at least one antenna (212) having a given antenna impedance (50ohms); an antenna amplifier (514) having an amplifier core and a given amplifier impedance(6ohms) ; and a matching circuit (806) which is configured to adapt the antenna impedance to the amplifier impedance (6ohms), wherein the matching circuit is arranged externally to the amplifier core of the antenna amplifier. 
With respect to claim 15, fig. 8 of Pouline discloses the broadcast receiving device according to claim 14, wherein the amplifier core (514) is arranged in a housing (502).  
With respect to claim 16, fig. 8 of Pouline discloses the broadcast receiving device according to claim 14, wherein the matching circuit is an integral constituent of a signal transmission structure (transmit chain), which signal transmission structure connects the antenna (212) to the antenna amplifier (514) or to the amplifier core.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Babcock et al. (US 20180226367). 
 	With respect to claim 18, Lee teaches the broadcast receiving device according to claim 17, but fails to disclose wherein Page 3 of 7Application No. To be determined Attorney Docket No. 080437.PE145UScomponents of the matching circuit are printed onto the carrier using a conductive material of a specific conductivity.  
(2106) wherein the use of components (package module) of a matching circuit printed onto a carrier (substrate) using a conductive material (die) of a specific conductivity. (See paragraphs [0011][1004]-[1005] )
 	It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock in the circuit of Lee 
	With respect to claim 19, Lee teaches the broadcast receiving device according to claim 17, but fails to disclose wherein components of the matching circuit are produced from a conductive foil by a subtractive process, wherein the foil is flush-bonded to the carrier.  
 	Babcock teaches an RF module including a shielding layer wherein the shielding layer is formed by a subtractive process. (See [0933] )
 	It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock in the circuit of Lee to shield the matching circuit using a conductive foil with the subtractive process for the purpose of shielding electromagnetic radiation. (Note: soldering is a flush bonding process.)
 	With respect to claim 20, the combination above produces the broadcast receiving device according to claim 17, wherein components of the matching circuit are applied to the carrier in the form of discrete, soldered, components. (See [1004])
	With respect to claim 25 the combination above teaches the device according to 17 but fails to teach the implementation in a motor vehicle.
(See [0586])
It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock to implement the system in a car to collect and exchange data.
With respect to claim 26, the combination above produces the motor vehicle according to claim 25, wherein the carrier of the receiving device is a window pane. (Here since rF systems are commonly found in window panes the implementation in a window pane is obvious). 
With respect to claim 27, the combination above produces the motor vehicle according to claim 26, wherein the carrier of the receiving device is a rear window pane. (Here since rF systems are commonly found in window panes the implementation in a window pane is obvious). 
 	With respect to claim 28, combination above produces the motor vehicle according to claim 25, wherein the carrier is a stranded antenna conductor in a spoiler or a foil arranged behind non- conductive trim parts of the vehicle. (Here, since these parts of cars commonly have wireless connectivity, the trim parts having the system is obvious).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Babcock et al. (US 20180226367) in further view of Andrus (20170116795) .

With respect to claim 24, the combination above produces the broadcast receiving device according to claim 14, whereinPage 4 of 7Application No. To be determined Attorney Docket No. 080437.PE145UScomponents of the matching circuit are arranged in the form of discrete components but fails to disclose the components in an adapter plug, which adapter plug is configured to be plugged-in between the antenna amplifier and an antenna terminal.  
 	Andrus teaches the use of an antenna (transmitting and receiving function (103)) in an adapter plug (105). 
 	It would be obvious to integrate the teaching of Andrus in the device according to claim 14 for the purpose of bidirectional transmission of information. 
 
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Babcock et al. (US 20180226367) in further view of Ow (20020109633). 


	With respect to claim 21, the combination above teaches the broadcast receiving device according to claim 14, but fails to disclose wherein components of the matching circuit are applied in the form of discrete components to a Kapton tape, which Kapton tape connects the antenna to the antenna amplifier.  
 	Ow teaches the use of Kapton tape in microstrip antennas to prevent direct coupling. 
	It would have been obvious at the time the invention was made to use Kapton tape in the circuit above to prevent direct coupling as Kapton tape is a commonly used shielding dieletric.
 (Here, the Kapton tape would be used as a dielectric between the components).
 	With respect to claim 23, the combination above produces the broadcast receiving device according to claim 21, wherein the components are enclosed in a molding compound.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F(8:00AM-4:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849